United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-2504
                                 _____________

John C. Perry,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Ford Motor Company,                    *     [UNPUBLISHED]
                                       *
            Appellee.                  *
                                 _____________

                                Submitted: January 16, 1998
                                    Filed: February 3, 1998
                                 _____________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                       _____________

PER CURIAM.

      John C. Perry sued Ford Motor Company, alleging race and disability
discrimination. The District Court1 granted Ford's motion for summary judgment.
Perry appeals.

       Having reviewed the case, we conclude that the District Court was correct in
granting summary judgment for Ford and that this appeal presented no issues



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
warranting extended discussion. The judgment of the District Court is affirmed. See
8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-